Citation Nr: 1242474	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for arthritis of the left knee, prior to June 30, 2006.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of medial meniscectomy of the left knee, prior to June 30, 2006.

3.  Entitlement to a disability rating in excess of 60 percent for left knee arthritis, status post total knee replacement, from August 1, 2007.

4.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right knee, prior to May 30, 2007.

5.  Entitlement to a disability rating in excess of 20 percent for cruciate ligament deficiency of the right knee, prior to May 30, 2007.

6.  Entitlement to a disability rating in excess of 60 percent for right knee arthritis status post total knee replacement, from July 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied increased ratings for right knee arthritis, rated as 10 percent disabling; left knee arthritis, rated as 10 percent disabling; cruciate ligament deficiency of the right knee, rated as 20 percent disabling; and residuals of a medial meniscectomy of the left knee, rated as 20 percent disabling.  The Veteran disagreed with the denial of higher evaluations.

In June 2006, during the course of this appeal, the Veteran underwent a total knee replacement of the left knee and a temporary total rating was assigned, effective from June 30, 2006, to July 31, 2006.  See 38 C.F.R. § 4.30 (2012).  The RO then extended the temporary total schedular rating for the left total knee replacement until July 31, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055; a 30 percent disability rating was assigned thereafter.  

In May 2007, the Veteran underwent a right total knee replacement and a temporary total rating was assigned, effective from May 30, 2007, to June 30, 2007, under 38 C.F.R. § 4.30.  The RO then extended the temporary total schedular rating for the right total knee replacement until June 30, 2008, under 38 C.F.R. § 4.71a, DC 5055; a 30 percent disability rating was assigned thereafter.  
The increased rating issues were previously before the Board in October 2010, at which time they were remanded for further development, to include providing the Veteran with a VA examination in connection with his claims.  The Veteran was afforded a VA examination in December 2010 and, based on the results of that examination and a review of the reports of previous VA examinations, the Appeals Management Center (AMC) issued an April 2012 decision wherein the Veteran's ratings for his left and right knee arthritis, status post total knee replacement, were increased to 60 percent, effective August 1, 2007, and July 1, 2008, respectively.  Because less than the maximum available benefit for a schedular rating was awarded for those disabilities, those increased rating claims remain properly before the Board.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993). 

Also in the April 2012 rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from July 1, 2008, and was granted special monthly compensation (SMC) at the "S" rate for the period of May 30, 2007, to July 1, 2008.  To date, it does not appear that the Veteran has disagreed with any aspect of the AMC's April 2012 decision.  Thus, any issues regarding TDIU and/or SMC are not currently before the Board.  In this regard, the Board notes that while the issue of entitlement to TDIU is "part of a claim for increased compensation," Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), because that benefit has been granted and the Veteran has not disagreed with any aspect of that grant, the matter is no longer part of the increased rating claims on appeal.  See 38 U.S.C.A. § 7105 (West 2002) (prescribing procedures for initiating an appeal).

The increased ratings issues listed on the title page of this decision were also readjudicated by the agency of original jurisdiction (AOJ) via an April 2012 Supplemental Statement of the Case and, upon denial, the case was returned to the Board the following month for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

As noted above, in accordance with the Board's October 2010 Remand, the Veteran was afforded a VA examination in December 2010.  A review of the examination report reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due to his bilateral total knee replacement and right leg circulation.  

Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  But see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (the duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim").  Here, because it appears that the Veteran's SSA records may contain evidence potentially relevant to his claims for higher ratings for his service-connected knee disabilities, the Board finds that the claims must be remanded in order to obtain any available SSA records.  See Quartuccio and Murincsak, both supra; 38 C.F.R. § 3.159(c)(2) (2012).

In addition, the Board finds that the matters must be remanded for a new VA examination.  Notably, despite the fact that the October 2010 Remand directed the AOJ to provide the examiner with the Veteran's claims folder for review of the case prior to examination of the Veteran, the examiner specifically stated that the claims folder was not made available to him and that his examination report was being filed without its review.  While failure to review the claims folder does not, by itself, automatically render a medical opinion inadequate, see Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008), the Board finds that it would be pure speculation in this case to conclude that review of the claims folder would not change the examiner's assessment of the Veteran's right and left knee disabilities, as the issues on appeal involve more than just the current severity of those disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change objective and dispositive findings made during medical examination).
Furthermore, the Board notes that two years have passed since the most recent VA examination was conducted.  To ensure that the record reflects the current nature and extent of the Veteran's service-connected knee disabilities, a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the increased rating claims on appeal.  

2.  Obtain a copy of the SSA decision awarding disability benefits to the Veteran and the medical records used in support of that decision.  All available documents should be associated with the claims file.  

3.  Then, make arrangements for the Veteran to be afforded an appropriate VA examination in connection with his claims for higher evaluations of his service-connected right and left knee disabilities.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected right and left knee disabilities since July 2004, and, to the extent possible, provide a complete assessment of the severity of those disabilities since that time.  All appropriate tests and studies, including X-rays, should be performed, and all clinical findings should be reported in detail.

The examiner should include in the examination report findings as to the following matters.  [The examiner should provide a complete rationale for all opinions.]  

a) identify all chronic orthopedic manifestations of the Veteran's service-connected status post left and right total knee replacements and include range-of-motion findings.  Include a discussion as to whether he has lateral instability or subluxation, and the degree of such a problem.

b) state whether the Veteran's service-connected right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain. 

c) opine as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate each of the 6 remaining claims: (a) a disability rating in excess of 10 percent for left knee arthritis prior to June 30, 2006; (b) a disability rating in excess of 20 percent for residuals of left medial meniscectomy prior to June 30, 2006; (c) a disability rating in excess of 60 percent for left knee arthritis status post total knee replacement since August 1, 2007; (d) a disability rating in excess of 10 percent for right knee arthritis prior to May 30, 2007; (e) a disability rating in excess of 20 percent for cruciate ligament deficiency of the right knee prior to May 30, 2007; and (f) a disability rating in excess of 60 percent for right knee arthritis status post total knee replacement since July 1, 2008.  If any of these benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

